Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 1/8/2021, the preliminary amendment has been entered and the application has been examined.  Claims 9-17 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because element 200 in fig 2 is labeled as storage unit, but should be labeled as setting device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 15 are directed to a setting device, but depend from claims 12 and 13 directed to a control device.  It is not clear how the control device is limited by the setting device for setting the manipulation device.  
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sin (US 2010/0329689).
Regarding claim 12, Sin discloses a control device (converter 12) adapted to control a plurality of appliances (TV, DVD, STB, ...AMP) based on a wireless signal from a manipulation device (RF RCU 10) that accepts manipulation from a manipulating personnel (converter 12 receives RF signal from RCU 10 based on user input and converts to IR to control plural equipment in title, abstract, fig 3, para 0012, 0021-0031), 
a first communication unit (22, RF signal module 2) that receives from the manipulation device 10 the wireless signal including first identification information for identifying the manipulation device (source ID/address) and second identification information for identifying the control device (destination ID/address) (the RF signal/package includes source ID/address and destination ID/address in figs 1,3, para 0029-0031 and the table);
an acquisition unit (24, MCU2) that acquires command information for each of the plurality of appliances based on the first identification information and the second identification information included in the wireless signal received in the first communication unit (MCU2 acquires presorted IR command codes to control the equipment based on the source, destination (and command) information in fig 3, para 0019-0024, 0029-0031); and
a second communication unit (IR transmitter 26) that transmits, to each of the plurality of appliances, the command information acquired in the acquisition unit and provided for each of the plurality of appliances (IR transmitter 26 transmits IR command code to equipment based on the received source, destination and command under control of MCU2 in figs 1,3, para 0019-0024, 0029-0031).
Regarding claim 13, Sin discloses wherein
the wireless signal (RF signal/package) received in the first communication unit (22) includes mode identification information for identifying a mode (the RF signal/package includes RF command code specifying a command/mode in addition to 
the acquisition unit (24) acquires the command information (IR command code) corresponding to the mode identification information included in the wireless signal received in the first communication unit and provided for each of the plurality of appliances (MCU2 acquires prestored IR command codes to control the equipment based on RF command code in addition to the source and destination  information in fig 3, para 0019-0024, 0029-0031)

Claims 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 6211870)  in view of Risi (US 2004/0263377) and Sin  (US 2010/0329689).
Regarding claim 9, Foster discloses a setting device (computer 100 and/or docking station 130) adapted to set (program) a manipulation device (remote controller 200) that transmits a wireless signal for controlling an appliance (multimedia processing system 300) when the manipulation device accepts manipulation from a manipulator (computer 100 via docking station 130 programs remote control 200 to transmit wireless signal to control appliance 300 when user operate keys 224,223 or touchscreen 222 in figs 1,8, abstract, col 1 line 21-66, col 11 line 35-col 12 line 20), comprising:
an input unit (keyboard 120a, mouse 120b) that receives second identification information for identifying the appliance (user inputs name of multimedia device- TV, VCR ... in col 8 line 45-col 9 line 10);
an output unit (I/O interface 135 and/or docking station 130) that outputs 
the wireless signal transmitted from the manipulation device includes the command protocol (col 12 lines 1-20).
Foster does not expressly disclose input unit receiving first identification information for identifying the manipulation device and registration information for identifying a manipulating personnel; an authentication unit that performs an authentication process on the registration information received in the input unit; and the output when the authentication process in the authentication unit is successful, and the output including combination of the first identification information and the second identification information and the signal protocol including  first identification information, the second identification information, and command information for controlling the appliance.
Risi discloses an analogous art remote control programmer that requires a password input for password protected/limited programming (para 0026-0031, 0048).  The remote control may interface with another device for receiving programming (par 0029).
Sin disclose an analogous art manipulation device (remote control 10) with the wireless signal including first identification information for identifying the manipulation device (source ID/address) and second identification information for identifying the control device (destination ID/address) and command information (command code)  (the RF signal/package includes source ID/address and destination ID/address and command 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Foster, an authentication unit that performs an authentication process on the registration information received in the input unit; and the output when the authentication process in the authentication unit is successful, in view of Risi disclosing password authentication of remote control programming for password protected/limited programming and teaches another device corresponding to the programmer of Foster.
Further regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the input including source ID and destination ID and the signal protocol including source ID, destination ID and command in view of Sin disclosing source ID, destination ID and command programmed into the protocol to avoid conflicts with plural devices. 
 Regarding claim 10, Foster discloses the input unit receives one of types of command information  (command type in col 9 line 1) that can be included in the wireless signal and that should be used.
Further regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the output unit outputs the command information received in the input unit to the manipulation device when the authentication process in the 
Regarding claim 11, Foster discloses , wherein the manipulation device includes a plurality of switches that can accept manipulation from the manipulating personnel (keys 224,223 or touchscreen 222, fig 1, col 5 lines 18-48),
the input unit receives the command information for each switch (screen objects input/edited in col 9 line 20-col 11 line 35), and
the output unit outputs the command information for each switch to the manipulation device (screen objects transferred in col 11 line 36-67).
Claims 14 and 15 add to claims 12 and 13 the setting device of claim 9.  Therefore, claim 14 and 15 would have been obvious in view of the reasons applied above to reject claims 9 and 12-13 in order to program settings of the remote control
Claim 16 is directed to a computer readable medium providing the operation of claim 9.  Foster includes computer with computer readable media (col 4 lines 23-50, col 5 lines 1-17) for computer implementation.  Therefore claim 16 would have been obvious for the same reasons applied above to claim 9 for computer implementation.
Claim 17 is directed to a computer readable medium providing the operation of claim 12.  Foster includes computer with computer readable media (col 4 lines 23-50, col 5 lines 1-17) for computer implementation.  Therefore claim 17 would have been obvious for the same reasons applied above to claim 12-15 for computer implementation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to 
Kwoh (US 5852478), Yang (US 6133847), van Ee (US 2002/0140569), Hung (US 2003/0233664) and Escobosa (US 2007/0063860) disclose remote control programmers.
Kobayahi (US 2002/0033760), Haskin (US 2007/0052548) and Kitigawa (US 2008/0044006) disclose remote control with source ID, destination ID and command.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/26/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683